Citation Nr: 1226930	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for migraines, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as pain and burning of the toes, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for stomach and intestinal problems, including as due to an undiagnosed illness.

4.  Entitlement to service connection for abdominal pains, including as due to an undiagnosed illness. 

5.  Entitlement to service connection for a gynecological disorder, claimed as pain and excessive bleeding during menstruation, including as due to an undiagnosed illness.

6. Entitlement to service connection for numbness of extremities, including as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1988 until April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This claim was previously remanded by the Board in March 2007 for additional development. The RO has complied with the remand directives as to the claims decided.

This matter has been certified to the Board for review of the Veteran's claims of service connection for stomach and intestinal problems, and a separate claim of service connection for a disorder characterized as "abdominal pains." However, the Veteran's contentions indicate that she is describing symptoms, and not a specific diagnosis. It is clear that the Veteran is seeking service connection for various symptoms which can be attributed to a single disorder (irritable bowel syndrome) for which service connection will presently be granted. Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). 

The issues of service connection for a gynecological disorder and numbness of the extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in relative balance as to whether the Veteran has had frequent headaches during and continuously after service.

2.  The Veteran has a diagnosis of plantar warts and calluses of the bilateral feet. 

3.  The Veteran's bilateral foot disorder was not incurred during or as a result of her active service.  

4. The Veteran is presumed to have been in sound physical condition as to any gastrointestinal disorder prior to military service.

5.  The Veteran is diagnosed with irritable bowel syndrome, including symptoms of abdominal pain and stomach pain. 






CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for headaches are approximated.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2.  The criteria for a grant of service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.   The criteria for a grant of service connection for irritable bowel syndrome, to include abdominal pain and stomach pain, are met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate her claims, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2003, February 2005, March 2007, and November 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in August 2009, September 2009, November 2010, and February 2012.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr, supra; see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1). 

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of Operations during the Persian Gulf War. See 38 C.F.R. § 3.317. A "qualifying chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic. The 6 month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2),(5). 

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia Theater of Operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between the claimant's most recent departure from service in the Southwest Asia Theater of Operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c). 

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, a Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1 (2004). When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code. Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis. The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under 38 C.F.R. § 3.317. VAOPGCPREC 8-98. 

The Veteran served in the Persian Gulf from October 1990 to April 1991.  Therefore, the preliminary question that remains is whether the symptoms underlying her claims constitute an undiagnosed illness or are otherwise due to service.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Migraines 

The Veteran contends that she has experienced headaches since her period of service.  As the service treatment records show complaints of frequent headaches during service, with resolution of the doubt in favor of the Veteran, continuity of symptomatology has been shown and her claim is granted on this basis.  

Service treatment records show that the Veteran reported frequent headaches on a December 1987 treatment record and on a health questionnaire for dental treatment in October 1988.   In February 1992, the Veteran declined a separation medical examination.  

In a December 2003 treatment record, as well as various other medical treatment records generated after her military service but prior to submission of her August 2003 claim, the Veteran reported a history of headaches that began during her military service.  

At the August 2006 Board hearing, the Veteran testified that she first started having migraine headaches directly after discharge from service.  The migraines accompanied painful periods and excessive menstrual bleeding.  She testified that she could not recall whether she sought treatment for migraines while on active duty.  She self-medicated with over-the-counter treatment until 2003.  

The Veteran underwent a VA examination in August 2009.  The examiner stated that "there are no [service treatment records] that mention headaches."  He diagnosed the Veteran with migraines and opined that he could not tie her migraines to service or an undiagnosed illness without resorting to speculation.  

The claims file was returned to the examiner in November 2010 for a clarifying opinion.  The examiner again stated that her service treatment records are negative for any complaints of headaches.  He opined that there was no medical evidence to tie her migraines to service.

The Board must reject medical opinions that are based on incorrect facts. Swann v. Brown, 5 Vet. App. 229, 233 (1993). In this case, both VA opinions appear to be predicated on the finding that there were no complaints of headaches during service.  However, as stated above, service treatment records show multiple complaints of frequent headaches.

The Veteran is competent to provide lay evidence as to her headaches.  The Board finds her to be credible.  As there is evidence of in-service headaches and the Veteran has alleged a continuity of symptomatology since her discharge from service, with resolution of the doubt in favor of the Veteran, her claim of service connection for headaches is granted.  

Pain and burning of the toes and feet

The Veteran contends that her foot disorders were incurred as a result of service.  The evidence does not show that her disorders began during service, nor are they etiologically related to service.  Therefore, the preponderance of the evidence is against the claim and the claim is denied.  

The service treatment records are negative for any complaints of pain in the toes, feet, or lower extremities.  In February 1992, the Veteran declined a separation medical examination.  

At the August 2006 Board hearing, the Veteran testified that she began experiencing pain and discomfort in her feet around 1995 but did not seek treatment at that time as she did not have health insurance.  

The Veteran underwent VA examinations in August 2009 and November 2010. At the August 2009 examination, she reported that she did not recall any specific injuries or trauma to her feet during service and that she developed "dark spots" on her feet in the year after her discharge.   In November 2010, she reported that she was unsure as to when the discomfort in her feet began, but it was within one year of her military service.  

The examiners diagnosed plantar warts and calluses of the bilateral feet, and slight hallux valgus of the right foot.  The examiner explained that the Veteran has a noticeable discomfort, localized at the site of the plantar warts and calluses.  

The examiners stated that there were no service treatment records related to the plantar warts. The examiner also noted that her plantar warts are not unique to any bacteria in sand in the Middle East.  According to the Veteran's history, her foot pain did not develop until after her military discharge.  The examiner concluded that because there were no records of a foot disorder during service, she was unable to offer an opinion as to service connection without resort to speculation.  However, based on the Veteran's history "as best as can be determined, the plantar warts were not present when the Veteran was on active duty, but [the examiner] cannot determine whether the foot condition, related to the plantar warts, truly developed within the year following her discharge or did not develop until later."  

As the Veteran has a diagnosis of plantar warts, she is not entitled to compensation for this disorder under 38 C.F.R. § 3.317, as her symptoms are attributable to a diagnosis.  

Furthermore, assuming that her plantar warts, calluses, and hallux valgus developed within a year of service, these disorder are not chronic disorders subject to presumptive service connection under 38 C.F.R. § 3.309.  Therefore, the Veteran is not entitled to compensation under this provision.

There is no probative medical or lay evidence to support a claim that her plantar warts or hallux valgus began in service or are otherwise due to service.  The Veteran does not contend that this disorder began in service and her testimony at the Board hearing indicates that her symptoms began after discharge, in 1995.  

As the preponderance of the evidence is against finding an in-service event or an etiology between the currently diagnosed disorder and the Veteran's period of service, service connection for a bilateral foot disorder is denied.  

Stomach and Intestinal Problems, including Abdominal Pains, as claimed including as due to Undiagnosed Illness

Service treatment records show that the Veteran noted "ulcers/stomach" disorders on an October 1988 health questionnaire.  There are no records of treatment for an ulcer or stomach disorder.  As noted above, in February 1992 the Veteran declined a separation medical examination.  

In a treatment record dated in August 2003, the Veteran complained of chronic constipation for the past ten years.   

At the August 2006 Board hearing, the Veteran testified that she had problems with constipation in service.  She did not recall when it began, nor did she recall seeking treatment. 

The Veteran underwent a VA examination in August 2009.  The examiner noted a history of chronic constipation and irritable bowel syndrome that predated her period of service.  He also noted a history of occasional dyspepsia that developed in 1993, after her discharge from service.  The examiner diagnosed irritable bowel syndrome and chronic constipation, secondary to irritable bowel syndrome.  

The examiner stated that he was unable to find any evidence of treatment for chronic constipation or irritable bowel syndrome during her period of active duty. He opined that he was unable to find an undiagnosed illness related to the stomach and intestines.  He further opined that her chronic constipation developed prior to her service and is therefore unrelated to her service.  Furthermore, there is no evidence that her military service aggravated her chronic constipation.  Regarding her dyspepsia, the examiner opined that it began after discharge from service and it likely related to the BC power with gastric irritation.

The Veteran returned for a VA examination in November 2010.  The examiner noted a history of chronic constipation that predated her period of service and occasional dyspepsia that began after her discharge from service.  He opined that there was no evidence of a multisystem illness suggesting Gulf War syndrome and no evidence relating her disorders to service.    

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant, 17 Vet. App. at 131 (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Veteran's October 1987 service entrance examination was negative for reports or clinical findings of a gastrointestinal disorder.  She is therefore entitled to the presumption of soundness.  

Although the VA examiner found that the Veteran had chronic constipation and irritable bowel syndrome that pre-existing service, the Veteran's reported history to the examiner is, by itself, insufficient to constitute clear and unmistakable evidence to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Therefore, the presumption of soundness has not been rebutted.  

As the Veteran is presumed sound, the examiner's opinion as to whether her disorders were aggravated by service is not substantiated.  The examiner also found no evidence of chronic constipation or irritable bowel syndrome during service, but failed to discuss the October 1988 health questionnaire in which the Veteran reported "ulcer/stomach condition."  

Most critically, the Veteran is now diagnosed with irritable bowel syndrome, which is a qualifying chronic disability under 38 C.F.R. § 3.317(2) and therefore subject to a grant of service connection under the presumptive provisions of law. 

Reiterating, the Board has essentially granted service connection for a disorder encompassing the claimed symptoms of abdominal pain and stomach pain. The RO will assign an appropriate disability rating. Compare 38 C.F.R. § 4.14 (the evaluation of the " same disability " or the " same manifestation " under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155  and 38 C.F.R. § 4.14 , it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings). 
 


ORDER

Service connection for headaches is granted.

Service connection for a bilateral foot disorder is denied.

Service connection for irritable bowel syndrome, including symptoms of abdominal pain and stomach pain is granted.


REMAND

The purpose of this remand is to obtain clarifying opinions from the VA examiners as to whether the Veteran's current diagnoses are related to service.  

Gynecological Disorder, including Pain and excessive bleeding during menstruation

The Veteran's October 1987 service entrance examination showed that she reported never having been treated for a "female disorder" or having a change in her menstrual pattern.  A vaginal examination was normal.  

A January 1988 pap smear showed mild dysplasia. An April 1988 cervical biopsy revealed a diagnosis of moderate dysplasia with condylomatous features; chronic cervicitis.  In August 1988, the Veteran was treated for pelvic pain.  An October 1988 treatment record indicated that the Veteran had persistent pain in her lower left side and intended to see a gynecologist later that month.  In February 1992, the Veteran declined a separation medical examination.  

Post-service treatment records show a vaginal cyst was excised in 1992.  A 1998 private examination was normal.  In 2000, the Veteran was treated for uterine fibroids and in 2003, she underwent a hysterectomy.  

A VA examination was conducted in September 2009.  The Veteran reported that she began experiencing lower abdominal pain and menstrual abnormalities shortly after leaving service.  The examiner stated that the medical records did not contain any entries during her active service and therefore, "it is unclear when [the Veteran] first suffered from pelvic inflammatory disease."  The examiner therefore stated that an opinion on etiology would be conjecture.  Further, the examiner noted that the uterine fibroids were not significant in 1998 and became larger with the passage of time.  

It does not appear that the VA examiner reviewed the Veteran's service treatment records, as the report did not acknowledge the in-service complaints of abdominal pain and abnormal pap smears.  Because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Therefore, a remand is necessary to obtain a clarifying opinion based on all evidence of record.  

Peripheral neuropathy

The service treatment records are negative for any complaints of peripheral neuropathies of her extremities. 

In an August 2003 treatment record, the Veteran reported tingling in her feet for the past month.  At the August 2006 hearing, the Veteran testified that she first experienced numbness in her extremities in 1995.  

The Veteran underwent a VA examination in February 2012.  There, she reported that she began experiencing a "funny feeling" in her feet in 1991 to 1992. She subsequently developed a tingling in her hands, this occurred about one year after discharge from service.  The examiner diagnosed small fiber peripheral neuropathy and opined that because the foot pain with associated parasthesias occurred one year after being discharged from service, her disorder is not service-related.  

This opinion is inadequate.  The history given by the Veteran at the examination was that her symptoms began in 1991 to 1992.  The Veteran was discharged from service in April 1992.  Therefore, assuming her symptoms began in 1991 to 1992, the examiner's opinion is predicated on an incorrect factual premise.  The Board must reject medical opinions that are based on incorrect facts. Swann, 5 Vet. App. at 233.  

Furthermore, under 38 C.F.R. § 3.309, the Veteran may be entitled to presumptive service connection for peripheral neuropathy if the examiner finds that her peripheral neuropathy manifested to a degree of 10 percent or more from the date of separation from service.  

Therefore, a clarifying opinion is necessary prior to adjudication of this claim.  See Shipwash, supra; see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a gynecological disorder, claimed as pain and excessive bleeding during menstruation, and numbness of extremities that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must return the claims file to the examiners who conducted the respective November 2010 and February 2012 examinations.  If those examiners are unavailable, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physicians, who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

a. With regard to the Veteran's claim of service connection for a gynecological disorder, the examiner must opine whether the uterine fibroids diagnosed after service and subsequent hysterectomy are etiologically related to the abnormal pap smears and menstrual pain during service; OR MAY BE CHARACTERIZED AS SIGNS OR SYMPTOMS OF UNDIAGNOSED ILLNESS AND MEDICALLY UNEXPLAINED CHRONIC MULTISYMPTOM ILLNESS, CHARACTERIZED BY MENSTRUAL DISORDERS AND THEREFORE SUBJECT TO A GRANT OF SERVICE CONNECTION UNDER THE PRESUMPTIVE PROVISIONS OF LAW.

b. In forming an opinion, the examiner's attention is called to the following:

i. The October 1987 entrance examination showing a normal vaginal examination.

ii. A January 1988 pap smear showing mild dysplasia.

iii. An April 1988 cervical biopsy showing a diagnosis of moderate dysplasia with condylomatous features and chronic cervicitis.

iv. An August 1988 treatment record for pelvic pain.

v. A 1992 record for excision of a vaginal cyst.

vi. A 1998 normal gynecological examination.

vii. Treatment in 2000 for uterine fibroids.

viii. The Veteran's hysterectomy in 2003.

c. With regard to the Veteran's claim of peripheral neuropathy, the examiner must opine: 

i. Whether the Veteran's disorder began in service or is otherwise related to service.

d. Whether the Veteran's disorder was manifest to a degree of 10 percent within the year after discharge from service; OR MAY BE CHARACTERIZED AS SIGNS OR SYMPTOMS OF UNDIAGNOSED ILLNESS AND MEDICALLY UNEXPLAINED CHRONIC MULTISYMPTOM ILLNESS, CHARACTERIZED BY NEUROLOGICAL SIGNS OR SYMPTOMS AND THEREFORE SUBJECT TO A GRANT OF SERVICE CONNECTION UNDER THE PRESUMPTIVE PROVISIONS OF LAW. In forming an opinion, the examiner's attention is called to the following:

i. Service treatment records which are negative for any complaints of tingling or numbness in the extremities.

ii. An August 2003 treatment record, in which the Veteran complained of tingling for the past month.

iii. The Veteran's testimony that her numbness began in 1995.  

iv. The Veteran's reported history at the February 2012 VA examination that her symptoms began in 1991 to 1992, or alternatively, in the year after discharge from service. 

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of service connection for a gynecological disorder, claimed as pain and excessive bleeding during menstruation, and numbness of extremities to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and her representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


